The adoption of the Sustainable Development Goals (resolution 70/1) marks a new era in international cooperation. Ending extreme poverty was never going to be enough to fulfil our ambitions. This new compact is about prosperity, and it recognizes that the only sustainable future is one that includes all of us. It could hardly be otherwise. The creativity and dynamism of billions of people is already transforming our world for the better. That is thanks to improved health, education and access to new technologies and to empowering women to take their rightful place in the world.
But growth and progress also raise new challenges related to international migration, the protection of the environment and demands for good governance. For the generation to come, responding to those challenges will put the United Nations at the centre of global affairs
as never before. Cooperation is the only way forward. And yet the new consensus on sustainable development is incomplete, because it lacks a shared definition of the political legitimacy required to sustain that international order.
That divergence of visions is rooted in history. When world powers created the United Nations 70 years ago, independence for the colonized peoples of Africa and Asia was not on the agenda. We were still seen as people who needed to be looked after. Those moral hierarchies and prejudices are still with us, contributing to the mismanagement of political change and corroding the trust on which effective multilateral cooperation depends.
The internal character of national systems counts for everything. It cannot be bypassed. Political legitimacy is not a legal abstraction. It is an objective reality that can be measured, for example, in terms of progress towards the Sustainable Development Goals, as well as in terms of indicators of public opinion. We face serious challenges that we must confront together as an international community. We cannot afford to undermine the most responsible and capable members by applying standards to some countries that are not applied to others, and even by imposing inappropriate ones.
To take just one example, international refugee law has barely been a factor in the current crisis, as if the purpose all along was more to keep refugees encamped far from developed countries than to protect the rights of people fleeing persecution. In other cases,
multilateral institutions are used to gain credibility for biased attacks on countries even while scrutiny of the powerful is considered unnecessary. When matters of principle become associated with domination and disdain, the basis for joint action in the multilateral system is compromised.
We have nothing to fear from high standards. The only stability worth having is one based on good policies that deliver real results for citizens and facilitate peaceful change. Human dignity and even survival are implied in that. No country or system has a monopoly on wisdom, much less a claim to moral superiority. Our task is to settle the future, not the past. Change is coming, and it is necessary. No one can manage it alone, and the Sustainable Development Goals rightly recognize our mutual interdependence. We have made good commitments; now we must make good on them. Building a community with a shared purpose that is capable of doing so starts with recognition of our equality.
